Citation Nr: 1134331	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-31 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a history of lumbar spine injury with herniated nucleus pulposus (HNP) at L3-4 and degenerative disc/joint disease prior to March 3, 2011 and in excess of 40 percent since March 3, 2011.

2.  Entitlement to a disability rating in excess of 20 percent for a history of right shoulder impingement with capsular shift, surgical correction, and traumatic arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the above-referenced RO increased the ratings for the Veteran's lumbar spine and right shoulder disabilities to 20% and 10%, respectively and assigned effective dates of April 30, 2007.  

By a September 2008 rating decision, the RO increased the rating for the Veteran's service-connected right shoulder disability from 10% to 20%, effective from April 30, 2007.  In March 2011, the RO increased the rating for his service-connected lumbar spine disability from 20% to 40%, effective from March 3, 2011.  Despite these grants, the Veteran has not been awarded the highest possible evaluations.  As a result, he is presumed to be seeking the maximum possible evaluation, and both claims remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

In April 2011, following the assignment of the 40 percent rating for the lumbar spine disability, the Veteran filed a TDIU claim.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the TDIU claim is in appellate status.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  Prior to March 3, 2011, the service-connected lumbar spine disability was manifested by limitation of forward flexion of the thoracolumbar spine to 50 degrees with pain but no objective evidence of ankylosis, chronic neurologic disability manifestations, or incapacitating episodes necessitating physician-prescribed bed rest.  
2.  Since March 3, 2011, the Veteran's service-connected lumbar spine disability is manifested by chronic pain resulting in forward flexion limited to 30 degrees.  However, ankylosis of any part of the thoracolumbar spine, chronic neurologic disability manifestations, and incapacitating episodes necessitating physician-prescribed bed rest have not been shown.

3.  The Veteran's right (major) shoulder disability is manifested by complaints of pain, which, at most, limits forward flexion to 90 degrees and abduction to 85 degrees.  There is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a history of lumbar spine injury with HNP at L3-4 and degenerative disc/joint disease, prior to March 3, 2011, and in excess of 40 percent since March 3, 2011 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5242 (2010).

2.  The criteria for a disability rating in excess of 20 percent for a history of right shoulder impingement with capsular shift, surgical correction, and traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5010-5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in June 2007 and June 2008, the RO informed the Veteran of its duty to assist him in substantiating his increased rating claims under the VCAA, and the effect of this duty upon his claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice in an increased rating claim need not be "veteran specific").  The June 2008 correspondence in particular notified the Veteran of the type of evidence that may reflect a worsening of his service-connected lumbar spine and right shoulder disabilities, including the nature and symptoms of the conditions, the severity and duration of the symptoms, the impact of the conditions and symptoms on employment, on-going treatment records, recent Social Security determinations, and statements from people who have witnessed how the claimed disabilities affect him.  Collectively, these letters also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  

The timing defect of the June 2008 letter was cured by the RO's subsequent readjudication of these increased rating claims and issuance of a statement of the case in September 2008 and a supplemental statement of the case in March 2011.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports, as well as evidence from the Social Security Administration (SSA), are of record, and relevant VA examinations were obtained in August 2007 and March 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations conducted in the present appeal provide sufficient detail to rate the Veteran's service-connected lumbar spine and right shoulder disabilities and include a thorough discussion of the effect of his symptoms on his functioning.  

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his increased rating claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In this case, the Veteran contends that his service-connected lumbar spine and right shoulder disabilities are more disabling than their current disability ratings reflect.  After considering these contentions, however, the Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which these service-connected disability are evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.  

A.  Lumbar Spine

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  38 C.F.R. § 4.71a.  In a June 2007 rating action, the RO assigned a 20 percent disability rating for degenerative disc disease with degenerative joint disease under DC 5242, effective April 30, 2007.  In March 2011, the disability rating was increased to 40 percent, effective March 3, 2011.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71.  

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.  

In support of the Veteran's April 30, 2007 claim are private treatment records, which show periodic evaluation and treatment for intermittent exacerbations of back pain between 2003 and 2007.  

At a VA examination in August 2007, the Veteran complained of back pain particularly with lifting, stooping, or using stairs.  The pain radiated across and slightly up the back, but did not radiate down into the legs.  There were no complaints of neuropathy.  There was pain on palpation with facial grimacing and guarding, with tenderness noted at the same site as the pain.  The Veteran denied numbness or incontinence of bladder or stool.  He also noted treatment from a chiropractor about every three weeks, which helped.  He denied any limitation in activities of daily living and there were no episodes of incapacitation per doctor's orders.  The Veteran reported that he was last employed in May 2007 at a food additive plant, but was unable to perform any physical labor secondary to back, knee, and shoulder pain.  

On examination the Veteran's gait and posture were stiff, but otherwise strong and steady.  There was tenderness in the paravertebral areas, particularly to the left and within the vertebral bodies themselves.  Active range of motion testing revealed flexion to 50 degrees with increased pain at 32 degrees.  Extension was to 20 degrees, lateral flexion to 25 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  There was no weakness noted on range of motion against resistance and no spasms were noted.  Straight leg raising was to 45 degrees with complaints of back pain, but no spasms were palpable.  After 4-5 repetitions, it increased to 60 degrees.  Sensory and motor were intact without abnormality and reflexes were intact and equal bilaterally.  X-rays of the lumbar spine showed degenerative disc disease and degenerative arthritis.  

Based foregoing, the RO, in an August 2007 rating decision, increased the Veteran's disability rating to 20 percent, effective April 30, 2007, the date of the claim.  

VA and private outpatient treatment records dated from 2009 to 2010 show the Veteran was evaluated for back pain and complaints of intermittent numbness and tingling in the lower extremities.  A neurological consultation in January 2009 shows the Veteran had mild tenderness in the lumbar region, with back pain on straight leg raising at about 30 degrees bilaterally.  On motor examination tone was normal with no muscular atrophy.  Strength was 5/5 in the lower extremities and symmetrical bilaterally.  Sensory examination was significant for slightly decreased sensation to touch and pinprick in both lower extremities.  Deep tendon reflexes were 2+ at the knees and ankles.  The examiner referred to nerve conduction studies which noted a component of peripheral neuropathy, however the etiology was not clear in that the Veteran's history was also significant for borderline diabetes, which may be a contributing factor.  The examiner also referred to a December 2008 MRI of the lumbar spine which showed a small central herniated disc at L4-5 and degenerative joint disease at various levels.  There was also stenosis of the right neural foramina, but no evidence to suggest radiculopathy.  

The Veteran underwent a neurological consultation in April 2010 for complaints of tingling and numbness in the legs.  It was noted that he had 1-1/2 year history of borderline diabetes and bilateral chronic low back pain.  An electromyography (EMG) study was consistent with polyradiculopathy suggestive of lumbar stenosis.  

During VA examination on March 3, 2011, the Veteran's complaints of chronic low back pain remained essentially unchanged with the exception of new complaints of pain radiating down the lateral aspect of the legs to about the knee level, lasting 10-15 minutes.  He also complained of generalized stiffness in the morning.  It was noted the Veteran was currently in receipt of SSA benefits and would have some difficulty with any type of laboring employment because of his back.  Functional impairment in activities of daily living were due to problems with any type of bending, stooping, or lifting.  The pain was chronic with no reports of flare-ups or no incapacitation per doctor's orders.  Examination revealed generalized stiffness with any type of gait and slight unsteadiness.  There was tenderness to palpation in the paravertebral area, but no spasms.  Forward flexion was to 30 degrees with increased pain and extension to 15 degrees.  Right lateral flexion was to 20 degrees, left lateral flexion to 25 degrees and rotation was to 20 degrees bilaterally.  An April 2010 EMG study showed right lumbar spine polyradiculopathy.  The clinical impression was lumbar spine polyradiculpathy, degenerative disc disease, small central herniation, stenosis, and degenerative joint disease.  

Based upon these findings, the RO, in a March 2011 rating decision, increased the Veteran's disability rating to 40 percent, effective March 3, 2011.  Applying the regulations to the facts in the case, the Board finds that, prior to March 3, 2011, the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met.  During the earlier portion of the appeal, his complaints (primarily painful motion) appear to have remained essentially unchanged, and are clearly referenced in the examination reports.  However, objective medical evidence is the most persuasive indication of functional loss resulting from the Veteran's lumbar spine disability.  While the record shows that range of motion was restricted, the Veteran's flexion to 50 degrees would not qualify him for the next higher rating of 40 percent, which necessitates forward flexion of the thoracolumbar spine to 30 degrees or less.  Furthermore his measurable range of lumbar spine motion indicates that he does not have ankylosis, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis as required for a 50 percent, or 100 percent rating.  Thus, the Board finds that prior to March 3, 2011, the criteria for an evaluation greater than 20 percent under DC 5242 are not met.  

It was not until March 3, 2011, when the Veteran underwent a VA examination, that his lumbar spine disability more closely resembled the criteria for a 40 percent disability rating.  That examination report, as discussed above, shows 30 degrees limitation of flexion but does not show ankylosis of the Veteran's thoracolumbar spine, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis of the lumbar spine to warrant either a 50 or 100 percent rating under DC 5242.  So although significant limitation of function has been demonstrated, such is found to be appropriately contemplated in the current 40 percent evaluation.

With respect to both timeframes, the Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is significant pain on motion.  Given the Veteran's ability to forward flex to at least 50 degrees prior to March 3, 2011, the Board finds that his complaints of pain do not support a finding of additional functional loss for a higher rating. Although his lumbar spine is symptomatic, he has considerable range of motion despite his complaints.  Moreover, since March 3, 2011 neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to ankylosis of the lumbar spine.  

As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of higher ratings for any portion of the appeal period.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 20 and 40 percent disability ratings adequately compensate him for any painful motion and functional loss.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  First, while polyradiculopathy has been shown, during the current appeal and specifically by a 2010 EMG study, the RO denied service connection for such neurological deficits of the Veteran's lower extremities.  See May 2010 Rating Decision.  The Veteran has not appealed that determination.  Second, neurologic findings, including motor, sensory and reflexes, have been at or near normal throughout the appeal period, and bowel and bladder dysfunction associated with the service-connected low back disability has not been shown.  38 C.F.R. § 4.71a.  

Third, although the record does reflect evidence of degenerative disc disease, a higher disability rating based on intervertebral disc syndrome is not warranted for any portion of the appeal period.  The Board acknowledges the Veteran's accounts of chronic back pain.  However these complaints have not been shown to result in physician-prescribed bed rest for any period to justify a higher rating of 60 percent.  See 38 C.F.R. § 4.71a, DC 5243.  

B.  Right Shoulder

In a June 2007 rating action, the RO assigned a 10 percent disability rating for the Veteran's right shoulder disability under DCs 5010-5201, effective April 30, 2007.  The hyphenated diagnostic codes in this case indicate degenerative arthritis under DC 5010 as the service-connected disorder, and limitation of motion of the shoulder under DC 5201 as a residual disabling condition.  In September 2008, the disability rating was increased to 20 percent, effective April 30, 2007.  

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DCs 5003 and 5010.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

Under DC 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level also warrants a 30 percent rating.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm.  See 38 C.F.R. § 4.71.

In support of the Veteran's April 30, 2007 claim are private treatment records, which show treatment on at least one occasion for right shoulder post surgical syndrome in 2007.  

When examined by VA in August 2007, the Veteran complained of right shoulder pain with any type of activity including forward flexion or abduction.  He complained that the pain caused muscle spasms and extended down into the wrist.  He also complained of decreased sensation to the 4th and 5th fingers and fatigability.  He reported that he was last employed in May 2007 at a food additive plant, but was unable to perform any physical labor secondary to joint pain, but denied any limitations in activities of daily living.  On examination the Veteran had pain in the anterior and lateral aspect of the shoulder, but no slippage was noted.  There was pain on elevation greater than 90 degrees of abduction or forward flexion.  Adduction was to 20 degrees with increased pain.  There was no change in range of motion after three repetitions.  Strength in the fingers and forearm was strong bilaterally.  X-rays showed degenerative joint disease with postoperative screw to the scapula.  

A VA outpatient treatment record dated in October 2007 shows treatment for an exacerbation of right shoulder pain and instability.  Examination revealed a well-healed surgical scar with no other gross deformity or pain to palpation.  Range of motion of the shoulder was essentially maintained and the examiner was unable to assess any instability.  There was pain with an arc of motion, but strength was maintained.  

Private treatment records show the Veteran was evaluated and treated for persistent bilateral impingement tendinitis in June 2008.  On examination the Veteran had positive impingement sign on the right with significant discomfort above the 90 degree abduction.  He had weakness of 4 to 4-/5 and pain with resisted motion.  He had negative drop arm test and audible clicking at end range of internal rotation.  External rotation revealed weakness at 4/5 and internal rotation was slightly better at 4+/5.  A June 2008 MRI of the right shoulder showed findings suggestive of a small SLAP tear extending into the anterior labrum; possible chronic, partial, tears of the superior and middle glenohumeral ligaments; mild supraspinatus tendinopathy; small longitudinal tear within the subscapularis tendon vs. contrast extravasation along the needle tract, dissecting into the tendon; mild intraarticular biceps tendinopathy; benign, subcortical humeral head cyst; and mild acromioclavicular joint osteoarthritis with rotator cuff impingement.  

Based foregoing, the RO, in a September 2008 rating decision, increased the Veteran's right shoulder disability rating to 20 percent, effective April 30, 2007.  

The remaining evidence of record shows periodic evaluation and treatment for intermittent exacerbations of right shoulder pain through 2009.  

During VA examination in March 2011, the Veteran's complaints of right shoulder pain remain essentially unchanged.  The pain was chronic with no reports of flare-ups or incapacitation.  It was noted that the Veteran would have difficulty doing type of strenuous work, including lifting and repetitive use with the arm.  Examination was negative for atrophy, but there was a 20 percent decrease in strength with lifting, forward flexion, or abduction with the use of the shoulder.  However strength to the fingers, wrist, elbows, and forearms was normal.  The skin was warm and dry and the color good.  Circulation was comparable.  The Veteran could forward flex to 90 degrees and abduct to 85 degrees.  Pain and impingement were noted at the end of ranges of motion.  Adduction was to 40 degrees and internal and external rotation were to 75 degrees bilaterally.  There was no change after three repetitions.  The clinical impression was right shoulder degenerative joint disease, postoperative changes with orthopedic device.  

Applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 20 percent for the Veteran's right shoulder disability have not been met.  The VA examinations throughout the course of the appeal show he is able to achieve at least 85 degrees of abduction, i.e., he was capable of reaching the arm to a point just slightly below shoulder level.  Active forward elevation of the right shoulder was to 90 degrees.  In order to be entitled to the next higher evaluation of 30 percent, under DC 5201, limitation of motion of the arm must be to midway between the side and shoulder level.  This has not been demonstrated.  

The Board has considered DeLuca supra, in reaching its conclusion in this case, and, although the Veteran's right shoulder is symptomatic, he has considerable range of motion despite his complaints.  In this case, there is evidence of painful motion and weakness, which could further limit functional ability during flare-ups.  However, neither the Veteran nor the examiner established that pain or flare-ups result in functional loss that would equate to limited motion of the left shoulder to midway between side and shoulder level.  Therefore the 20 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon supra.  In this case, he is already being adequately compensated for pain.

The Board also finds that no other diagnostic code pertaining to the shoulder would provide any higher disability evaluation.  There is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus as contemplated by DC 5200 and DC 5202.  Accordingly, there is no basis for a higher rating.  Under DC 5203, the maximum rating for impairment of the scapula or clavicle is 20 percent and thus would not provide a basis for a higher rating.  

C.  Extraschedular Consideration & Conclusion

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected lumbar disc disease and right shoulder disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher schedular ratings available for the lumbar spine and right shoulder disabilities, but the required manifestations have not been shown in either case.  Moreover, there is no evidence that these service-connected disabilities required hospitalization at any pertinent time during his appeal, and VA examinations are void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

Evidence in the claims file reveals that the Veteran is currently unemployed and last worked in 2007 due in part to his service-connected disabilities.  While the Board is sympathetic to the difficulties that his service-connected lumbar spine and right shoulder disabilities cause him in maintaining employment, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  The Board does not dispute the Veteran's contentions that his disabilities have caused him to alter his lifestyle and restrict his activities.  Even so, such complaints have been taken into consideration in the decision to assign the current evaluations.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is not the Board's intent, in its discussion of the merits of this case, to in any way trivialize the severity of the Veteran's complaints concerning his lumbar spine and right shoulder or the sincerity of his beliefs concerning the gravity of his symptoms.  But inasmuch as he is not competent to identify a specific level of disability as determined by the appropriate diagnostic codes, there is no means to increase the ratings based on the medical evidence currently of record, especially because none of the other codes of the rating schedule provide a basis for the application of higher ratings.  

The current level of disability shown is encompassed by the ratings currently assigned.  With due consideration to the provisions of 38 C.F.R. § 4.7, higher evaluations are not warranted at any time during the current appeal.  See Hart, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's both increased rating claims.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

A disability rating in excess of 20 percent for a history of lumbar spine injury with HNP at L3-4 and degenerative disc/joint disease prior to March 3, 2011 and in excess of 40 percent since March 3, 2011 is denied.
A disability rating in excess of 20 percent for a history of right shoulder impingement with capsular shift, surgical correction, and traumatic arthritis is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the Veteran has presented evidence showing that he is unemployed.  He has also intimated that his unemployment is due to his service-connected lumbar spine and right shoulder disabilities.  Therefore, further development is warranted to ascertain whether the symptoms attributable to his service-connected disabilities more nearly approximate the criteria for a TDIU.  [Although a May 2010 rating action denied the issue of entitlement to a TDIU, the Veteran filed his current claim for such benefits in April 2011.]  

In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  While the March 2011 VA examination reports in the present case provided some information with regard to the Veteran's service-connected lumbar spine and right shoulder disabilities, they did not yield an explicit opinion as to whether the Veteran's unemployment is attributable to his service-connected lumbar and right shoulder disabilities or whether those disabilities would preclude all gainful employment, nor did the examinations address the effect of the remaining service-connected disabilities upon his employability.  Therefore, the Board must remand this aspect of the Veteran's appeal for a VA examination in which an examiner addresses the effect of all of the Veteran's service-connected disabilities and makes a determination as to whether those disorders preclude the Veteran from engaging in substantially gainful employment.

Furthermore, a Veterans Claims Assistance Act of 2000 (VCAA) notice letter has not been issued to the Veteran with regard to his TDIU claim.  This deficiency should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a VCAA notice letter pertaining to his TDIU claim.  

2.  Then, refer the Veteran for an appropriate VA examination.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that his service-connected lumbar spine, right shoulder, left shoulder, right knee, tinnitus, bilateral hearing loss, hemorrhoids, scalp pilar cystectomy scar, and right wrist ganglion cystectomy scar, would prevent him from obtaining or keeping gainful employment, taking into consideration the Veteran's level of education as well as any special training and previous work experience.  

All opinions provided should include a discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying all conclusions drawn or opinions expressed.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any of these benefits remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


